NUMBER 13-20-00344-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

____________________________________________________________

JAMES WILLIAMS,                                                                          Appellant,

                                                   v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 178th District Court
                    of Harris County, Texas.
____________________________________________________________

                             MEMORANDUM OPINION
               Before Justices Benavides, Longoria, and Tijerina
                 Memorandum Opinion by Justice Benavides

        Appellant, James Williams, attempts to appeal his conviction for aggravated

assault entered in the 178th District Court of Harris County 1. On June 10, 2020, the trial




1 This case is before the Court on transfer from the Fourteenth Court of Appeals in Houston, pursuant to
docket equalization order Misc. Docket No. 20-9090 issued by the Supreme Court of Texas.
court sentenced appellant. On July 16, 2020, appellant filed a notice of appeal. On August

20, 2020, the Clerk of this Court notified appellant that it appeared the appeal was not

timely perfected. Appellant was further informed the appeal would be dismissed if the

defect was not corrected within ten days from the date of receipt of the Court’s directive.

       Furthermore, on August 20, 2020, this Court notified appellant’s counsel that the

trial court’s certification indicated the appellant has no right to appeal and ordered counsel

to: (1) review the record; (2) determine whether appellant has a right to appeal; and (3)

forward to this Court, by letter, counsel’s findings as to whether appellant has a right to

appeal, or, alternatively, advise this Court as to the existence of any amended

certification.

       No response has been received or filed by Appellant’s counsel.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a

timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       Accordingly, this appeal is DISMISSED FOR LACK OF JURISDICTION.


                                                         GINA M. BENAVIDES
                                                         Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of December, 2020.



                                              2